DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power meter in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 6, 7, 8, 10,11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sooferian (US 2003/0090896) and in view of Anderson (US 2017/0141718).
Regarding claim 1, Sooferian in [Figs. 1-4], discloses a covert smart polar power system, the covert smart solar power system comprising: 
a power storage device [see energy storage member 42 and 0035]; 
a covert data collection device [see light sensor 46 and 0033]; 
a power source [see solar cell 40 and 0035] having a natural object enclosure [see solar stepping stone 10 comprising the housing of the covert solar polar system and 0031-0035] and a power generation apparatus [see illumination system 30 and 0031-0033]; and a power transmission interface [see connector 45] configured to couple the convert data connection [see 46] to the power storage device [see 42 and 0037].
Sooferian does not disclose the natural object enclosure having a top portion formed of a first potting material and a base portion formed of a second potting material, the top portion having a light transmissive portion, the power generation apparatus being at least partially embedded into the light transmissive portion; and a power transmission interface configured to couple the covert data collection device to the power storage device.  
However, Anderson in [Fig. 29], discloses a natural object enclosure [see junction box 880 and 0167] comprising having a top portion [see 910] formed of a first potting material [see 0178] and a base portion [see 900] formed of a second potting material [see 0178], the top portion [see 910] having a light transmissive portion [see silicon, etc. corresponding to the light transmission portion and 0178], the power generation apparatus [see pv module 0167] being at least partially embedded into the light transmissive portion [see 0178].
Therefore, it would have been obvious to one of ordinary skill in the art prior the filing date of the invention to have combined the teachings of Anderson in the covert smart solar power system as taught by Sooferian in order to provide potting agents to have sufficient protection against cables corrosion and moisture. 
Regarding claim 2, Sooferian in view of Anderson discloses the covert smart solar power system of claim 1, wherein the power storage device has a battery [see 0009] or a capacitor.  
Regarding claim 4, Sooferian discloses the covert smart solar power system of claim 1, except for wherein the light transmissive portion is at least one of a urethane, a polycarbonate, a transparent aluminum armor, an epoxy, or a silicone.  
However, Anderson in [Fig. 29], discloses a natural object enclosure [see junction box 880 and 0167] comprising having a top portion [see 910] formed of a first potting material [see 0178] having a light transmissive portion [see silicon, etc. corresponding to the light transmission portion and 0178].
Therefore, it would have been obvious to one of ordinary skill in the art prior the filing date of the invention to have combined the teachings of Anderson in the covert smart solar power system as taught by Sooferian in order to provide potting agents to have sufficient protection against cables corrosion and moisture. 
Regarding claim 5, Sooferian [see Fig. 4] in view of Anderson discloses the covert smart solar power system of claim 1, wherein the power transmission interface has a first cable [see 45] and a second cable [0035].  
Regarding claim 6, Sooferian [see Fig. 4] in view of Anderson discloses the covert smart solar power system of claim 5, wherein the first cable [see 45] couples the power storage device [see 42] to the power generation apparatus [see 30 and 0031-0035] and the second cable couples the first cable to the covert data collection device [see 46].
Regarding claim 7, Sooferian discloses the covert smart solar power system of claim 1, except for wherein the light transmissive portion is configured to refract off axis light onto the power generation apparatus .  
However, Anderson disclose wherein the light transmissive portion is configured to refract off axis light onto the power generation apparatus [see silicon, etc. corresponding to the light transmission portion and 0178].
Therefore, it would have been obvious to one of ordinary skill in the art prior the filing date of the invention to have combined the teachings of Anderson in the covert smart solar power system as taught by Sooferian in order to provide potting agents to have sufficient protection against cables corrosion and moisture. 
Regarding claim 8, Sooferian in [Figs. 1-4] discloses a covert power source, the covert power source comprising: a natural object enclosure [see solar stepping stone 10 comprising the housing of the covert solar polar system and 0031-0035] having a first potting material configured to be a top portion of the natural object enclosure and a second potting material configured to be a base portion of the natural object enclosure, wherein the top portion has a light transmissive portion; a power generation apparatus [see 30] having a solar panel [see 40], the solar panel [see 40] at least partially embedded in housing [see 10 and 0031-0035]; and a power transmission interface [see 45] configured to couple the covert power source [see 40] to a covert data collection device [see 30 and 0031-0035].  
Sooferian does not disclose the natural object enclosure having a top portion formed of a first potting material and a base portion formed of a second potting material, the top portion having a light transmissive portion, the power generation apparatus being at least partially embedded into the light transmissive portion; and a power transmission interface configured to couple the covert data collection device to the power storage device.  
However, Anderson in [Fig. 29], discloses a natural object enclosure [see junction box 880 and 0167] comprising having a top portion [see 910] formed of a first potting material [see 0178] and a base portion [see 900] formed of a second potting material [see 0178], the top portion [see 910] having a light transmissive portion [see silicon, etc. corresponding to the light transmission portion and 0178], the power generation apparatus [see pv module 0167] being at least partially embedded into the light transmissive portion [see 0178].
Therefore, it would have been obvious to one of ordinary skill in the art prior the filing date of the invention to have combined the teachings of Anderson in the covert smart solar power system as taught by Sooferian in order to provide potting agents to have sufficient protection against cables corrosion and moisture. 
Regarding claim 10, Sooferian discloses the covert power source of claim 8, except for wherein the light transmissive portion is at least one of a urethane, a polycarbonate, a transparent aluminum armor, an epoxy, or a silicone.  
However, Anderson in [Fig. 29], discloses a natural object enclosure [see junction box 880 and 0167] comprising having a top portion [see 910] formed of a first potting material [see 0178] having a light transmissive portion [see silicon, etc. corresponding to the light transmission portion and 0178].
Therefore, it would have been obvious to one of ordinary skill in the art prior the filing date of the invention to have combined the teachings of Anderson in the covert smart solar power system as taught by Sooferian in order to provide potting agents to have sufficient protection against cables corrosion and moisture. 
Regarding claim 11, Sooferian discloses covert power source of claim 8, except for wherein the top portion is formed entirely of a light transmissive material.  
However, Anderson in [Fig. 29], discloses a natural object enclosure [see junction box 880 and 0167] comprising having a top portion [see 910] formed of a first potting material [see 0178] having a light transmissive portion [see silicon, etc. corresponding to the light transmission portion and 0178].
Therefore, it would have been obvious to one of ordinary skill in the art prior the filing date of the invention to have combined the teachings of Anderson in the covert smart solar power system as taught by Sooferian in order to provide potting agents to have sufficient protection against cables corrosion and moisture. 
Regarding claim 12, Sooferian discloses covert power source of claim 8, except for wherein the base portion is formed entirely of a light transmissive material.  
However, Anderson in [Fig. 29], discloses a natural object enclosure [see junction box 880 and 0167] comprising having a base portion [see 900] formed of a light transmissive portion [see silicon, etc. corresponding to the light transmission portion and 0178].
Therefore, it would have been obvious to one of ordinary skill in the art prior the filing date of the invention to have combined the teachings of Anderson in the covert smart solar power system as taught by Sooferian in order to provide potting agents to have sufficient protection against cables corrosion and moisture. 
Regarding claim 14, Sooferian in [Figs. 1-4] discloses a covert power system, the covert power system comprising: a power generation apparatus a power generation apparatus [see illumination system 30 and 0031-0033]; the power generation apparatus having a power generation apparatus enclosure [see 10] and a solar panel [see 40]; wherein the power generation apparatus enclosure is formed at least partially from a potting material, is shaped like a natural object, has a top portion and a base portion, wherein the solar panel is configured to be embedded within the top portion; a covert data collection device; and a power transmission member [see connector 45] configured to connect the power generation apparatus [see 30 and 40] and the covert data collection device [see 46].  
Sooferian does not disclose the natural object enclosure having a top portion formed of a first potting material and a base portion formed of a second potting material, the top portion having a light transmissive portion, the power generation apparatus being at least partially embedded into the light transmissive portion; and a power transmission interface configured to couple the covert data collection device to the power storage device.  
However, Anderson in [Fig. 29], discloses a natural object enclosure [see junction box 880 and 0167] comprising having a top portion [see 910] formed of a first potting material [see 0178] and a base portion [see 900] formed of a second potting material [see 0178], the top portion [see 910] having a light transmissive portion [see silicon, etc. corresponding to the light transmission portion and 0178], the power generation apparatus [see pv module 0167] being at least partially embedded into the light transmissive portion [see 0178].
Therefore, it would have been obvious to one of ordinary skill in the art prior the filing date of the invention to have combined the teachings of Anderson in the covert smart solar power system as taught by Sooferian in order to provide potting agents to have sufficient protection against cables corrosion and moisture. 
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sooferian (US 2003/0090896) and in view of Anderson (US 2017/0141718) as applied to claims 1 and 8 above and further in view of Buehre (US 2017/0087775).

Regarding claim 3, Sooferian in view of Anderson discloses the covert smart solar power system of claim 1, except for wherein the natural object enclosure includes a camouflaging layer disposed along the light transmissive portion.  

However, Buehre discloses the natural object enclosure includes a camouflaging layer [such as the enclosure includes a decorated painted or designed 0029] disposed along the light transmissive portion [see 0026-0029].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to incorporate the teachings of Buehre into the combination of Sooferian in view of Anderson in order to provide natural objection enclosure that is concealed. 

Regarding claim 13, Sooferian in view of Anderson discloses the covert power source of claim 8, except for wherein the natural object enclosure includes a camouflaging layer disposed along the light transmissive “top” portion.  

However, Buehre discloses the natural object enclosure having a top portion including a camouflaging layer [such as the enclosure includes a decorated painted or designed 0029] disposed along the light transmissive portion [see 0026-0029].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to incorporate the teachings of Buehre into the combination of Sooferian in view of Anderson in order to provide natural objection enclosure that is concealed. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sooferian (US 2003/0090896) and in view of Anderson (US 2017/0141718) as applied to claim 8 above and further in view of Cramer (US 2020/0395886).
Regarding claim 9, Sooferian in view of Anderson discloses the covert power source of claim 8, except for wherein the first potting material comprises a refractive material whereby off-axis light is directed onto the solar panel.  
However, Cramer discloses wherein the first potting material comprises a refractive material whereby off-axis light is directed onto the solar panel [see 0044].
Therefore, it would have been obvious to one of ordinary skill in the art at the filling date of the invention to have combined the teachings of Cramer into the combined teachings of Sooferian in view of Anderson in order to prevent the burning of the solar panel. 
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sooferian (US 2003/0090896) and in view of Anderson (US 2017/0141718) as applied to claim 14 above and further in view of Unger (US 2014/0168430).
Regarding claims 15 and 20, Sooferian in view of Anderson discloses the covert power system of claim 14, except for wherein the covert data collection device is a camera.  
However, Unger in [Figs. 1A-1B] discloses a smart solar power system for use with a covert data collection device [see 104] comprising a camera [see 144 and 0039]. 
Therefore, It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to have incoropared the teachings of Unger into the combined teachings of Sooferian in view of Anderson to provide a camera to capture and share images. 
Regarding claim 16, Sooferian in view of Anderson and in view of Unger discloses all the limitations discussed above in claim 11. 
Regarding claim 17, Sooferian in view of Anderson and in view of Unger discloses all the limitations discussed above in claim 12. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sooferian (US 2003/0090896) in view of Anderson (US 2017/0141718) and in view of Unger (US 2014/0168430) as applied to claim 16 above and further in view of Cramer (US 2020/0395886).
Regarding claim 18, Sooferian in view of Anderson discloses the covert power system of claim 16, except for wherein the first potting “light” material comprises a refractive material whereby off-axis light is directed onto the solar panel.  
However, Cramer discloses wherein the first potting material comprises a refractive material whereby off-axis light is directed onto the solar panel [see 0044].
Therefore, it would have been obvious to one of ordinary skill in the art at the filling date of the invention to have combined the teachings of Cramer into the combined teachings of Sooferian in view of Anderson and in view of Unger in order to prevent the burning of the solar panel. 

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim 14 and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        11/5/22

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836